Entered: February 18th, 2020
                               Case 19-23056   Doc 32       Filed 02/18/20    Page 1 of 1
Signed: February 18th, 2020

SO ORDERED
The hearing will take place on March 9, 2020 at 3:00 p.m.




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                                at Baltimore

          In Re:                                              *
                                                              *    Case No.     19-23056-RAG
          Helena Townes
                                                              *    Chapter      13
                                                              *
                                                              *
                                      Debtor                  *


                               ORDER THAT MOVANT’S ATTORNEY SHOW CAUSE
                                   FOR FAILURE TO APPEAR AT HEARING

             The attorney for the Movant, Capital One Auto Finance having failed to appear at the hearing
      held on February 7, 2020 at 9:15 a.m., it is by the United States Bankruptcy Court for the District of
      Maryland,

               ORDERED, that Candace M. Murphy, Esquire, appear before this Court in Courtroom 1B of
      the U.S. Bankruptcy Court, U.S. Courthouse, 101 West Lombard Street, Baltimore, Maryland, on the
      date and time noted above, to show cause, if there be any, why she should not be sanctioned for her
      failure to appear at the above-mentioned hearing.

         cc:     Debtor
                 Debtor’s Counsel – Kim D. Parker, Esquire
                 Movant – Capital One Auto Finance
                 Movant’s Counsel – Candace M. Murphy, Esquire
                 Trustee – Robert S. Thomas II
                 U.S. Trustee


                                                   End Of Order
